DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 1/27/2020, 6/3/2020 and 6/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dwarakanath et al. (US. Pub. No. 2016/0315736 A1) in view of Koskinen et al. (US. Pub. No. 2015/0304071 A1).
Regarding claim 1, Dwarakanath discloses a data transmission processing method (See Abstract), comprising: 
determining, by a receiver, that a value of a highest receiving state variable VR(H) is greater than a value of a receiving state variable VR(R) (See Par. [41] of Dwarakanath for a reference to determining by the UE that the highest state variable (VR_H) is greater than the receive state variable (VR_R)); 
starting a first timer (See Par. [40] and Fig. 3 of Dwarakanath for a reference to the UE RLC layer starts timer T1), 
wherein the value of the VR(H) indicates a first radio link control (RLC) protocol data unit (PDU) sequence number and is 1 plus a sequence number corresponding to a highest RLC PDU already received when the first timer is started (See Par. [40]-[41] of Dwarakanath for a reference to the value of the VR_H is the sequence number of the highest received PDU. It is set to Sequence Number Plus 1 (SN + 1), when a new PDU is already received after starting timer T1), 
wherein the value of the VR(R) indicates a second RLC PDU sequence number and is a sequence number corresponding to an RLC PDU that the receiver expects to receive when the first timer is started (See Par. [40]-[41] of Dwarakanath for a reference to VR_R indicates the sequence number of the next in-sequence PDU expected to be received after starting timer T1), and 
when the first timer expires: transmitting a status report (See Par. [41] and Fig. 3 of Dwarakanath for a reference to that upon the expiry of timer T1, the RLC detects the missing PDUs, and based on that, the UE initiates Trigger 1, which sends the status PDU [Report] to the network); 
starting a second timer (See Par. [12], [41]-[42] and Fig. 1 of Dwarakanath for a reference to a status prohibit timer is set during the transmission of the status PDU), wherein the status report indicates a sequence number of at least one lost RLC PDU (See Par. [17], [40]-[41] and Fig. 1 of Dwarakanath for a reference to the RLC layer identifies the transmission sequence numbers (TSNs) of the missing PDUs, by comparing the next expected TSN with the current TSN. The missing TSNs are included in the status PDU); and 

Dwarakanath does not explicitly disclose setting a value of a state variable VR(X); wherein the value of the VR(X) indicates a third RLC PDU sequence number and is 1 plus the sequence number corresponding to the highest RLC PDU already received when the first timer is started; 
when the second timer expires: setting the value of the VR(R) to a sequence number of a first RLC PDU that is not received among all RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X); and setting the value of the VR(X) to 1 plus a sequence number corresponding to a highest RLC PDU already received when the second timer expires.  

However, Koskinen discloses setting a value of a state variable VR(X) (See Par. [51] of Koskinen for a reference to the VR(UX) is set to VR(UH)); wherein the value of the VR(X) indicates a third RLC PDU sequence number and is 1 plus the sequence number corresponding to the highest RLC PDU already received when the first timer is started (See Par. [51]-[52] of Koskinen for a reference to that when the t_reordering timer is started, the value of VR(X) is set to VR(H) [1 + the SN of the highest received PDU]); 
when the second timer expires: setting the value of the VR(R) to a sequence number of a first RLC PDU that is not received among all RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) (See Par. [51]-[52] of Koskinen for a reference to the receiving UM RLC updates the VR® to the sequence number of the first PDU that was not received by the UE with an SN  >= VR(X)); and 
setting the value of the VR(X) to 1 plus a sequence number corresponding to a highest RLC PDU already received when the second timer expires (See Par. [45], [52] of Koskinen for a reference to that when the t_reordering timer expires, the VR(X) state value should be updated to the SN of the first PDU with SN >= VR(X), wherein VR(X) was initially set to VR(H) [SN of the highest received PDU]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by reducing the in-service disruption during handovers, and reducing the processing time of intra-cell handovers. (Koskinen; Par. [54]-[55])


Regarding claim 2, Dwarakanath does not explicitly disclose wherein the method further comprises: when the first timer expires: starting a third timer; setting a value of a VR1(R) to a sequence number of a first RLC PDU that is not received among all RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) that is set when the first timer is started; setting a value of the VRT(X) to 1 plus a sequence number corresponding to a highest RLC PDU already received when the first timer expires; and  82Attorney Docket No. 43968-0988001 / 85399021US04 when the third timer expires: setting the value of the VR(R) to a sequence number of a first RLC PDU that is not received among all RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR1(X) that is set when the third timer is started; and setting the value of the VR(X) to 1 plus a sequence number corresponding to a highest RLC PDU already received when the third timer expires.  

However, Koskinen discloses starting a third timer (See Par. [51]-[52] of Koskinen for a reference to that when the t_reordering [First] timer expires, the status prohibit [Third] timer is started); 
setting a value of a VR1(R) to a sequence number of a first RLC PDU that is not received among all RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) that is set when the first timer is started (See Par. [51]-[52] of Koskinen for a reference to the receiving UM RLC updates the VR(R) to the sequence number of the first PDU that was not received by the UE with an SN  >= VR(X)); 
setting a value of the VRT(X) to 1 plus a sequence number corresponding to a highest RLC PDU already received when the first timer expires (See Par. [45], [52] of Koskinen for a reference to that when the t_reordering timer expires, the VR(X) state value should be updated to the SN of the first PDU with SN >= VR(X), wherein VR(X) was initially set to VR(H) [SN of the highest received PDU]); and  82Attorney Docket No. 43968-0988001 / 85399021US04 
when the third timer expires: setting the value of the VR(R) to a sequence number of a first RLC PDU that is not received among all RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR1(X) that is set when the third timer is started (See Par. [51]-[52] of Koskinen for a reference to the receiving UM RLC updates the VR(R) to the sequence number of the first PDU that was not received by the UE with an SN  >= VR(X) when the status prohibit timer expires); and setting the value of the VR(X) to 1 plus a sequence number corresponding to a highest RLC PDU already received when the third timer expires (See Par. [45], [52] of Koskinen for a reference to that when the status prohibit timer expires, the VR(X) state value should be updated to the SN of the first PDU with SN >= VR(X), wherein VR(X) was initially set to VR(H) [SN of the highest received PDU]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by reducing the in-service disruption during handovers, and reducing the processing time of intra-cell handovers. (Koskinen; Par. [54]-[55])



Regarding claim 4, the claim is interpreted and rejected for the same reasons as set forth in claim 1; including a data transmission processing apparatus, comprising: at least one processor (See Par. [32]-[33] of Dwarakanath for a reference to a user equipment (UE) that comprises a controller).


Regarding claim 5, the claim is interpreted and rejected for the same reasons as set forth in claim 2.


6.	Claim(s) 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dwarakanath et al. in view of Koskinen et al. and further in view of Wang el al. (US. Pub. No. 2016/0374036 A1).
Regarding claim 3, the combination of Dwarakanath and Koskinen does not explicitly disclose wherein the method further comprises: before the first timer expires, determining, by the receiver, that sequence numbers of received RLC PDUs between the value of the VR(X) at the start of the first timer and a current value of the VR(H) are discontinuous; and starting a third timer, wherein the third timer is used by the receiver to determine whether an RLC PDU corresponding to a missing sequence number is lost.  

However, Wang discloses before the first timer expires, determining, by the receiver, that sequence numbers of received RLC PDUs between the value of the VR(X) at the start of the first timer and a current value of the VR(H) are discontinuous (See Par. [115]-[116] and Fig. 7 of Wang for a reference to a condition for triggering the starting of the timer is determining that the PDCP receives a new PDU whose SN is not continuous with an SN of the last received PDU [See SN11 after SN8 in Fig. 7, while SN9 & SN10 are expected instead]); and 
starting a third timer, wherein the third timer is used by the receiver to determine whether an RLC PDU corresponding to a missing sequence number is lost (See Par. [116]-[119] and Fig. 7 of Wang for a reference to the PDCP receives subsequent packets and determines the received SNs. After the expiration of the third timer, the PDCP determines the sequence numbers of the lost PDU (e.g. PDU SN9 & SN10 in Fig. 7)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by managing the timer, by which the reordered data packets are delivered timely and efficiently, and guaranteeing that the data packets are reordered correctly. (Wang; Par. [77])


Regarding claim 6, the claim is interpreted and rejected for the same reasons as set forth in claim 3.
 

Regarding claim 7, Dwarakanath discloses a data transmission processing method (See Abstract), comprising: when determining that a value of a highest receiving state variable VR(H) is greater than a value of a receiving state variable VR(R) (See Par. [41] of Dwarakanath for a reference to determining by the UE that the highest state variable (VR_H) is greater than the receive state variable (VR_R)), transmitting, by a receiver, a status report to a transmitter (See Par. [41] and Fig. 3 of Dwarakanath for a reference to that upon the expiry of timer T1, the RLC detects the missing PDUs, and based on that, the UE initiates Trigger 1, which sends the status PDU [Report] to the network), starting a first timer (See Par. [40] and Fig. 3 of Dwarakanath for a reference to the UE RLC layer starts timer T1), wherein the status report comprises status information of all radio link control (RLC) protocol data units (PDUs) received by the receiver when the first timer is started (See Par. [34], [40]-[41] and Fig. 1 of Dwarakanath for a reference to the RLC layer identifies the transmission sequence numbers (TSNs) of the missing PDUs, by comparing the next expected TSN with the current TSN. The missing TSNs are included in the status PDU, as well as the SNs of PDUs that was successfully received), wherein the value of the VR(H) indicates a first RLC PDU sequence number and is 1 plus a sequence number corresponding to a highest RLC PDU already received when the first timer is started (See Par. [40]-[41] of Dwarakanath for a reference to the value of the VR_H is the sequence number of the highest received PDU. It is set to Sequence Number Plus 1 (SN + 1), when a new PDU is already received after starting timer T1), wherein 84Attorney Docket No. 43968-0988001 / 85399021US04 the value of the VR(R) indicates a second RLC PDU sequence number and is a sequence number corresponding to an RLC PDU that the receiver expects to receive when the first timer is started (See Par. [40]-[41] of Dwarakanath for a reference to VR_R indicates the sequence number of the next in-sequence PDU expected to be received after starting timer T1).  

Dwarakanath does not explicitly disclose setting a value of a state variable VR(X),wherein the value of the VR(X) indicates a third RLC PDU sequence number and is 1 plus the sequence number corresponding to the highest RLC PDU already received when the first timer is started; and when the first timer expires, setting the value of the VR(R) to a sequence number of a first RLC PDU that is unsuccessfully received among all received RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) when the first timer is started, and setting the value of the VR(X) at the expiry of the first timer to the value of the VR(H) at the expiry of the first timer; or before the first timer expires, determining, by the receiver, that sequence numbers of received RLC PDUs between the value of the VR(X) at the start of the first timer and a current value of the VR(H) are discontinuous, and starting a third timer, wherein the third timer is used by the receiver to determine whether an RLC PDU corresponding to a missing sequence number is lost.  

However, Koskinen discloses setting a value of a state variable VR(X) (See Par. [51] of Koskinen for a reference to the VR(UX) is set to VR(UH)),wherein the value of the VR(X) indicates a third RLC PDU sequence number and is 1 plus the sequence number corresponding to the highest RLC PDU already received when the first timer is started (See Par. [51]-[52] of Koskinen for a reference to that when the t_reordering timer is started, the value of VR(X) is set to VR(H) [1 + the SN of the highest received PDU]); and when the first timer expires, setting the value of the VR(R) to a sequence number of a first RLC PDU that is unsuccessfully received among all received RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) when the first timer is started (See Par. [51]-[52] of Koskinen for a reference to the receiving UM RLC updates the VR® to the sequence number of the first PDU that was not received by the UE with an SN  >= VR(X)), and setting the value of the VR(X) at the expiry of the first timer to the value of the VR(H) at the expiry of the first timer (See Par. [45], [52] of Koskinen for a reference to that when the t_reordering timer expires, the VR(X) state value should be updated to the SN of the first PDU with SN >= VR(X), wherein VR(X) was initially set to VR(H) [SN of the highest received PDU]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by reducing the in-service disruption during handovers, and reducing the processing time of intra-cell handovers. (Koskinen; Par. [54]-[55])

The combination of Dwarakanath and Koskinen does not explicitly disclose before the first timer expires, determining, by the receiver, that sequence numbers of received RLC PDUs between the value of the VR(X) at the start of the first timer and a current value of the VR(H) are discontinuous, and starting a third timer, wherein the third timer is used by the receiver to determine whether an RLC PDU corresponding to a missing sequence number is lost.

However, Wang discloses before the first timer expires, determining, by the receiver, that sequence numbers of received RLC PDUs between the value of the VR(X) at the start of the first timer and a current value of the VR(H) are discontinuous (See Par. [115]-[116] and Fig. 7 of Wang for a reference to a condition for triggering the starting of the timer is determining that the PDCP receives a new PDU whose SN is not continuous with an SN of the last received PDU [See SN11 after SN8 in Fig. 7, while SN9 & SN10 are expected instead]), and starting a third timer, wherein the third timer is used by the receiver to determine whether an RLC PDU corresponding to a missing sequence number is lost (See Par. [116]-[119] and Fig. 7 of Wang for a reference to the PDCP receives subsequent packets and determines the received SNs. After the expiration of the third timer, the PDCP determines the sequence numbers of the lost PDU (e.g. PDU SN9 & SN10 in Fig. 7)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by managing the timer, by which the reordered data packets are delivered timely and efficiently, and guaranteeing that the data packets are reordered correctly. (Wang; Par. [77])


Regarding claim 8, Dwarakanath does not explicitly disclose wherein the method further comprises: when the first timer expires and the third timer runs, setting the value of the VR(R) to a sequence number of a first RLC PDU that is unsuccessfully received among all received RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) when the third timer is started.  

However, Koskinen discloses wherein the method further comprises: when the first timer expires and the third timer runs, setting the value of the VR(R) to a sequence number of a first RLC PDU that is unsuccessfully received among all received RLC PDUs corresponding to RLC PDU sequence numbers that are greater than or equal to the value of the VR(X) when the third timer is started (See Par. [51]-[52] of Koskinen for a reference to the receiving UM RLC updates the VR(R) to the sequence number of the first PDU that was not received by the UE with an SN  >= VR(X) when the status prohibit timer expires).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by reducing the in-service disruption during handovers, and reducing the processing time of intra-cell handovers. (Koskinen; Par. [54]-[55])


Regarding claim 9, Dwarakanath does not explicitly disclose wherein the method further comprises: transmitting a status report to the transmitter when the first timer or the third timer expires, wherein the status report comprises status information of all RLC PDUs received by the receiver when the first timer or the third timer expires.

However, Koskinen discloses wherein the method further comprises: transmitting a status report to the transmitter when the first timer or the third timer expires, wherein the status report comprises status information of all RLC PDUs received by the receiver when the first timer or the third timer expires (See Par. [45], [52] of Koskinen for a reference to that when the status prohibit timer expires, the VR(X) state value should be updated to the SN of the first PDU with SN >= VR(X), wherein VR(X) was initially set to VR(H) [SN of the highest received PDU]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koskinen and Dwarakanath. The motivation for combination would be to improving the system’s performance, by reducing the in-service disruption during handovers, and reducing the processing time of intra-cell handovers. (Koskinen; Par. [54]-[55])


Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yi et al. (US. Pub. No. 2017/0111945 A1) discloses a method for processing received PDCP PDUs (Packet Data Convergence Protocol Protocol Data Units) for D2D (Device to Device) communication system and a device therefor.
Lee et al. (US. Pub. No. 2017/0048643 A1) discloses a method for a configuration error management for a side-link radio bearer and a device therefor.  
Chun et al. (US. Pub. No. 2009/0215456 A1) discloses a method in which MAC and RLC layers in a long term evolution (LTE) system sends RLC STATUS PDUs using a limited radio resource.



8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413